DETAILED ACTION
Claims 1, 3-16, 18, 19, 21-31, 41 and 42 are under current consideration.
The elected species are: MazF/MazE; antibody; CD24 and SV40 identical promoters.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to because of the following informalities:  see line 1 for “e”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112, para. 2
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 42 recites the limitation "said particle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103-Modified to address amendments
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-16, 18-19, 21-31 and 41-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Arber (US20180161358-cited), Inouye (US20100196951-previously cited by form 892), Ha et al. (Acta Pharmceutica Sinica B, 2016-previously cited by form 892); Lu (US20190015333-previously cited by form 892), EMBL: ACK77584.1 (instant SEQ ID NO: 58) and Pallegar et al. (Front. Cell Dev. Biol., 2015-previously cited by form 892).
The claims are directed to (in part): a pharmaceutical composition comprising a plurality of exosomes, wherein said plurality of exosomes encapsulate a nucleic acid encoding a toxin and a nucleic acid sequence encoding an anti-toxin, wherein said nucleic acid sequence encoding said toxin is at a higher concentration than said nucleic acid sequence encoding said anti-toxin, and wherein said exosome comprises a targeting moiety for delivery of the particle into a cancer cell; see claim 1. 
Arber (20180161358) teaches nucleic acid constructs and systems for treating cancer which comprise (i) a first nucleic acid construct encoding a toxin operatively linked to a first promoter and at least one cancer-associated signaling responsive enhancer element; and (ii) a second nucleic acid construct encoding an anti-toxin operatively linked to a second promoter; see abstract and title as well as claims 1 and 3. See para. 37 which teaches that the TA system comprises a MazEF system; see claims 5, 24 and 25. See Figure 11A which demonstrates that the first and second nucleic acid comprise the same promoter, SV40mp, as well as the RAS and p53 responsive elements; see claims 4, 21, 26 and 27. See para. 112 which describes the Ras as K-Ras; see claim 23. Also see para. 144 which teaches that the second nucleic acid sequence or the second nucleic acid construct comprises the RCGX17 sequence (17 repeats of the p53 wild type responsive element) as set forth by SEQ ID NO: 15; see claim 30. Para. 33 indicates that the first nucleic acid construct and the nucleic acid construct are co-transfected into cells at a 1 to 0.5 ratio, respectively; see claims 1 and 22. See para. 185+ for describing the preparation of a pharmaceutical composition for administration; see claim 31. Also see SEQ ID NO: 2, 4 and 14 of this application which are 100% homologous to the sequences set forth by instant SEQ ID NO: 2, 4 and 14, respectively; see claims 28 and 29.  
Arber does not explicitly express an exosome comprising said TA system wherein the particle comprises a targeting moiety for the delivery of the particle into a 
Inouye is cited for teaching the insertion of a destabilization sequence in a toxin-antitoxin complex leading to the disassociation of the toxin and antitoxin for purification; see whole document, including the claims and para. 11+; see claim 6. 
Ha reviews the use of exosomes as therapeutic carriers; see whole document. The author teaches that exosomes range in sizes between 40-100 nm; see Figure 1, p. 288 and instant claims 15 and 17. The author teaches that the encapsulation of drugs, including anti-cancer drugs, into exosomes have been studied; see p. 291-293 and instant claims 41 and 42. Ha teaches that the exosomes are non-immunogenic in nature due to similar composition as body’s own cells and can be made from almost any cell; see abstract and p. 290, col. 2; see instant claims 18 and 19. See p. 293, col. 1 for “2.3. Exosomes as drug delivery vehicles for nucleic acids” describing the use of exosomes for the delivery of genetic material and that exosomes naturally carry nucleic acids, including DNA and RNA; see the instant claims for “nucleic acid sequence”.

Pallegar is cited for teaching that CD24 is a known biomarker for cancer cells; see whole document.
It would have been obvious for one of ordinary skill in the art at the time of the invention to use a destabilizing sequence in the constructs described by Arber. One would have been motivated to do so because Inoyue teaches that such sequence can be used for purification of protein of the TA system.
It would have been obvious for one of ordinary skill in the art at the time of the invention to incorporate the TA system taught by Arber in an exosome. One would have been motivated to do so for the advantage of delivering nucleic acids as well as drugs to a cancer cell as described by Ha. Futher, Ha teaches that the exosomes are non-immunogenic in nature due to similar composition as body’s own cells and can be made from almost any cell.
It would have been obvious for one of ordinary skill in the art at the time of the invention to target an exosome to a cancer cell using an antibody with a specific affinity for CD24 fused to a VSVG anchoring protein for cancer cell targeting. It would have 
	There would have been a reasonable expectation of success given the underlying materials and methods are widely known, successfully demonstrated and commonly used; for example, the use of a TA system for killing cancer cells, targeting exosomes, use of cancer markers such as CD24, exosomes used for delivering bioactive cargo, including nucleic acids, etc.
 	It is noted here that claims 8 and 12 are directed to product-by-process limitations, including the polynucleotide which encodes the antibody or antibody-fragment of the exosomes, which would be used in the preparation of the exosomes that is being examined. 
	The invention was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Response to Arguments
Applicant's arguments filed 11/8/2021 have been fully considered but they are not persuasive. Applicant argues that Ha describes exosomes loaded with short RNA nucleic acid sequences but not long sequences of DNA.
In response, Ha is a review and provides that small drugs, proteins and “nucleic acids” can be incorporated into the exosomes; see 291-293. See the instant claims which are directed to (in part) exosomes which encapsulate a “nucleic acid sequence”. It is also noted here that Ha teaches that DNA and RNA are naturally carried by exosomes. Ha also discloses that exosomes can vary in size from 40-100 nm; thus, they possess wide ranges of space-filling volumes. Note that Applicant has not 
Applicant argues that Lu fails to teach or suggest an exosome encapsulating a DNA nucleic acid sequence encoding a protein. 
In response and as noted in the rejection above, Lu teaches that the bioactive cargo of the exosome encompasses proteins, nucleic acids, and lipids; see the instant claims for “nucleic acid sequence”. It is not clear from Applicant’s argument why a nucleic acid encoding a protein was emphasized and why such nucleic acid would not be encompassed by the teachings of Lu.
Applicant argues that Arber teaches the use of liposomes and not exosomes.
In response, the Ha and Lu references were cited for teaching the use of exosomes.
Applicant alleges that there is no motivation to incorporate the TA system in an exosome. 
In response, the Office finds that exosomes are widely known in the art as a therapeutic carrier for the delivery of a “nucleic acid”. Applicant has not provided a valid argument as to why “long” nucleic acids could not be incorporated into exosomes which widely range in size as taught by Ha.
The arguments are not found persuasive and the rejection is maintained.
Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE S HORNING/Primary Examiner, Art Unit 1648